The opinion of the court was delivered by
Reed, J.
It conclusively appears, in this case, that the prosecutor was assessed for the amount of a mortgage in which he had ho interest whatever. The mortgage was made to another person, who was the owner upon the records of the county. Nor does it appear that the prosecutor had any interest in the instrument in any form.
He applied to the commissioners of appeal, and they waived any hearing of the matter, and intimated that the assessment for this mortgage would be remitted. They failed to do so. The prosecutor is in a position here to raise this *152fatal objection to the assessment, and it invalidates it. Upon this ground alone the assessment must be set aside.
This result renders it unnecessary to decide the other question raised, but not argued, namely, whether the power to assess under the act of 1876, (Rev., p. 1186, § 109,) is dependent upon a deduction legally claimed, under oath, by virtue of section seventy-eight of the tax act.
The question arises through the criminally negligent act of the assessor, in not requiring a statement under oath, before allowing the deduction. It is a too common violation of the terms of the act on the part of assessors, and renders them liable to indictment as for a misdemeanor, by the express terms of section seventy-eight of the tax act.
Let the assessment be vacated, with costs.